           Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 1 of 17




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------------X
 ELIZABETH HUGHES,                                                           Case No.: __________

                                             Plaintiff,                      COMPLAINT

                           -against-                                         PLAINTIFF DEMANDS
                                                                             A TRIAL BY JURY
 JEFFREY BEERS INTERNATIONAL LLC and JEFFREY
 BEERS individually,
                                              Defendants.
 ------------------------------------------------------------------------X
         Plaintiff, Elizabeth Hughes, by her attorney, The Rose Law Group PLLC, hereby brings

this action against the Defendants, upon information and belief, as follows:

                                        NATURE OF THE CASE

1.      Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, as codified, 42

        U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991,

        Pub. L. No. 102-166 (“Title VII”); the Family medical Leave Act, as codified, 29 U.S.C. §

        2601 et. seq. (“FMLA”); the New York City Human Rights Law (“NYCHRL”); and the

        New York State Human Rights Law (“NYSHRL”) seeking declaratory and injunctive relief

        and damages to redress the injuries Plaintiff has suffered as a result of Defendants

        discriminating against her on the basis of her pregnancy and gender, and retaliating

        against her for requesting maternity leave, pregnancy accommodation and opposing their

        illegal policies and practices.

                                     JURISDICTION AND VENUE

2.      Jurisdiction of this action is conferred upon the Court by § 16(b) of the FLSA (29 U.S.C.

        §216(b)). Jurisdiction of this Court is also proper under 29 U.S.C. §§ 2101 et seq.

3.      Supplemental Jurisdiction is proper over the State law claims pursuant to 28 U.S. Code §

        1367.
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 2 of 17




4.    Venue is proper in this district based upon Defendants’ residency within New York

      County, State of New York, within the Southern District of New York. 28 U.S.C. §1391(b).

                                          PARTIES

5.    That at all times relevant hereto, Plaintiff Elizabeth Hughes (“Hughes”) was a resident of

      the State of New York and Kings County.

6.    That at all times relevant hereto, Defendant Jeffrey Beers International LLC (“JBI”) is a

      foreign business corporation duly existing pursuant to, and by virtue of, the laws of the

      State of New York and authorized to do business within the State of New York.

7.    That at all times relevant hereto, Defendant Jeffrey Beers (“Beers”) is the owner of

      Defendant JBI.

8.    At all times relevant hereto, Defendants’ primary place of business was located in New

      York County, New York.

9.    At all times relevant hereto, Defendants employed Plaintiff Hughes.

10.   Defendants employed approximately sixty (60) employees during the year prior to Plaintiff

      Hughes requesting and receiving maternity leave.

                                    MATERIAL FACTS

11.   On October 10, 2013, Plaintiff Hughes was hired by the Defendants as a Senior Interior

      Designer.

12.   Plaintiff Hughes was an excellent worker, was never reprimanded for her work, and always

      received good performance evaluations.

13.   In or around December of 2013, Plaintiff Hughes received a small Christmas bonus just after

      working for two months as indicative of the high level of work she provided.

14.   Plaintiff Hughes received her first end of the year review from the Defendants in December

      of 2014. The review was positive. Plaintiff Hughes was given a Christmas bonus and received


                                               2
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 3 of 17




      a raise indicative of the quality of her work.

15.   Plaintiff Hughes received her second end of the year review from the Defendants in December

      of 2015. The review was positive. Plaintiff Hughes was given a Christmas bonus and received

      a raise indicative of the quality of her work.

16.   Plaintiff Hughes received her third end of the year review from the Defendants in December

      of 2016. The review was positive. Plaintiff Hughes was given a Christmas bonus and received

      a raise indicative of the quality of her work.

17.   Plaintiff Hughes received her fourth end of the year review from the Defendants in December

      of 2017. The review was positive. Plaintiff Hughes was given a Christmas bonus and received

      a raise indicative of the quality of her work.

18.   In or around April 2018, Plaintiff Hughes received her NCIDQ certification. At the time,

      Plaintiff Hughes was one of three employees for Defendants holding this certification, one of

      those others resigned leaving only Plaintiff Hughes and one other in the entire organization.

19.   In 2018, Plaintiff Hughes was on a team of three designers interviewed by Princess Cruises

      in relation to a contract to design their new cruise ships. Plaintiff Hughes was named directly

      and positively by the client several times during the design meetings because of her successful

      involvement in three previous Princess Cruise projects.

20.   Plaintiff Hughes and her team were successfully able to secure the project.

21.   In November of 2018, Plaintiff Hughes was chosen to speak at a panel at BDNY, a large expo

      for hospitality designers.

22.   Plaintiff Hughes received her fifth end of the year review from the Defendants in December

      of 2018. Plaintiff Hughes was given a raise and a new title as an Associate due to the high

      quality of her work and exemplary performance.

23.   On or about March 8, 2019, Plaintiff Hughes found out she was pregnant.


                                                  3
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 4 of 17




24.   In March of 2019, Plaintiff Hughes was put on bedrest for one week due to her pregnancy.

      Plaintiff Hughes informed Ms. Costello, Defendants’ Executive Vice President, of the matter

      and asked her for permission to work from home. This request was granted.

25.   The following week, Plaintiff Hughes was able to return to the office. Ms. Costello informed

      Plaintiff Hughes she had to inform Defendant Beers of the matter as well because he was

      curious as to why Plaintiff Hughes was working from home.

26.   In or around May of 2019, Plaintiff Hughes met with Defendant Beers in his office to inform

      him she was pregnant. During the meeting, Plaintiff Hughes informed Defendant Beers she

      planned to return to work after maternity leave and she will continue her current projects and

      responsibilities until her leave.

27.   Defendant Beers reacted by congratulating Plaintiff Hughes and discussing his own

      experience as a father.

28.   Around the same time, Plaintiff Hughes met with her team supervisors, Michael Pandolfi and

      Teddy Acero, to inform them of her pregnancy.

29.   From March until July of 2019, Defendant Beers and Plaintiff Hughes were working very

      closely on a project with Silver Lining Diner and spoke on an almost daily basis.

30.   Around the time Plaintiff Hughes’s pregnancy began to show, Defendant Beers began to treat

      Plaintiff Hughes’s presence with hostility. Defendant Beers ignored Plaintiff Hughes and

      looked past her if they passed each other. This was a stark difference from their prior

      relationship when he was warm and cordial in passing.

31.   Plaintiff Hughes spoke to Design Director, Masako Fukuoka, regarding Defendant Beers’

      changed behavior. Director Masako was a colleague she trusted to discuss her concerns. She

      explained to Masako that she is worried she will not have a job after she returns from maternity

      leave because Defendant Beers was completely ignoring her. Masako reassured Plaintiff


                                                 4
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 5 of 17




      Hughes that this was not the case and Defendant Beers just “gets weird” around pregnant

      women.

32.   In or around August of 2019, Plaintiff Hughes had a meeting with Ms. Costello regarding

      maternity leave and her bonus. Plaintiff Hughes explained how she wanted the initial three

      months off and to then check in after that. In fear of losing her job, Plaintiff Hughes suggested

      that if needed to keep her job she will come back immediately after the initial three months.

      Ms. Costello replied, “Lizzy, are you kidding me? You have a job!”

33.   Plaintiff Hughes followed up with an email regarding what was discussed in the meeting with

      Ms. Costello. Ms. Costello came by Plaintiff Hughes desk a couple days later and reassured

      her that she will not have to worry about losing her job post maternity leave. Ms. Costello,

      who acts as Defendants’ Human Resources department, stated that Defendants are not that

      corporate, implying that a response to the email was unnecessary. Ms. Costello also reassured

      Plaintiff Hughes she would receive her Christmas bonus.

34.   In or around this time, Plaintiff Hughes asked the junior designer working on their new office

      space if it included a space which could be used as a pumping room. At the time, there were

      three (3) women in addition to Plaintiff Hughes who raised this issue as they had or expected

      to have infants.

35.   Upon information and belief, Defendant JBI reluctantly agreed to provide a “wellness” room

      which was not specifically for pumping, but which could be used for that purpose.

36.   Upon information and belief, Defendant JBI was upset with Plaintiff Hughes for insisting that

      an area be set aside for pumping in his new office, despite the legal requirement.

37.   On or about October 17, 2019, Michael Pandolfi and John Henderson met with Plaintiff

      Hughes. During that meeting they gave a positive review without criticism. They further

      discussed how Plaintiff Hughes would be given more responsibility and leadership and


                                                 5
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 6 of 17




      manage more people. Plaintiff Hughes was also complemented on her organized and efficient

      work.

38.   Plaintiff Hughes went into labor and had a daughter on October 27, 2019. She immediately

      informed Defendants and began her maternity leave.

39.   In December of 2019, Plaintiff Hughes received her Christmas bonus via FedEx and a raise

      of $10,000.00 per year, indicating her high level of performance.

40.   On February 4, 2020, Plaintiff Hughes stopped by the Defendants’ office to introduce her

      baby to her colleagues. After her visit, Plaintiff Hughes gave Ms. Costello a call to discuss

      her return from maternity leave. Together, Plaintiff Hughes and Ms. Costello decided April

      16, 2020 would be her return date to the office. They also agreed every Thursday she would

      work from home until July. This extension of her FMLA time was mutually agreed upon.

41.   On March 26, 2020, Plaintiff Hughes called Ms. Costello at 12:43 p.m. to check in. Ms.

      Costello did not answer the phone. Plaintiff Hughes left a two minute message. At 1:37 p.m.

      on the same day, Ms. Costello returned Plaintiff Hughes call and they spoke for sixteen

      minutes. During their phone call they discussed how Defendants could not commit to her

      return date because there was “no physical office”, the office was moving, construction for

      the new office was delayed, projects were on hold daily, a first round of layoffs occurred, she

      confirmed that she was not laid off and/or unemployed, and was warned not to speak to a

      former colleague named Monica who was suing the Defendants for discrimination on the

      basis of her race and for requesting maternity leave.

42.   The sole reason Plaintiff Hughes was not returned to work was because she took pregnancy

      leave. If she had not, then she would have been working on April 16, 2020.

43.   On April 7, 2020, Plaintiff Hughes called Ms. Costello at 2:15 p.m. to check in. Ms. Costello

      did not answer the phone.


                                                6
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 7 of 17




44.   On April 8, 2020, Plaintiff Hughes spoke with Ms. Costello for some time. During the call

      Ms. Costello informed Plaintiff Hughes that they did not know when they could bring her

      back. She further described how the office was not laying her off and that many people who

      were less senior remained employed and working during this time.

45.   April 16, 2020 came and went without Defendants returning Plaintiff Hughes to work. This

      was solely due to Plaintiff Hughes’s pregnancy, gender, and pregnancy related leave of

      absence which had been approved by Defendants.

46.   On May 4, 2020, Plaintiff Hughes called Ms. Costello at 2:14 p.m. to check in. Ms. Costello

      did not answer the phone.

47.   On May 5, 2020, Plaintiff Hughes emailed Ms. Costello to follow up on her maternity leave

      and check in. Plaintiff Hughes informed Ms. Costello in the email she filed for unemployment

      benefits. Ms. Costello responded to Plaintiff’s email stating the Defendants were not ready

      for her to return to work and to continue following up.

48.   During this same period of time, less senior and less experienced employees continued to

      work who were not women, were not pregnant, and had not taken pregnancy leave. The sole

      reason that Plaintiff Hughes was not working during this time was due to her taking a

      protected leave of absence related to her pregnancy.

49.   On May 11, 2020, Plaintiff Hughes called Ms. Costello at 2:26 p.m. to check in. Ms. Costello

      did not answer the phone.

50.   On May 28, 2020, Plaintiff Hughes called Defendant Beers at 11:16 a.m. to check in.

      Defendant Beers did not answer the phone. On the same day, Defendant Beers returned

      Plaintiff Hughes’ call. Plaintiff Hughes informed him that she was ready to go back to work

      and had to file for unemployment benefits due to her financial situation. Defendant Beers

      refused to return Plaintiff Hughes to work, claiming that they could not afford it. However, at


                                                7
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 8 of 17




      the same time, less senior male employees and employees who had not taken pregnancy leave

      continued to work without interruption. The only reason that Plaintiff Hughes was not brought

      back to work was due to her being out for her pregnancy leave at the time of the shutdown

      due to Covid-19.

51.   On May 28, 2020, Plaintiff Hughes emailed Ms. Costello to follow up on her return from

      maternity leave. Ms. Costello responded to the Plaintiff stating “I appreciate your desire to

      return to the office and work, but unfortunately, at this time JBI is extremely slow and we

      continue to lay-off staff members. We will continue to keep you updated on the status of the

      firm, but at this time, we have no work for you to start on.”

52.   This was not true, however, as many of the projects Plaintiff Hughes handled prior to taking

      leave continued to have work performed on them by males and other employees who had not

      taken pregnancy leave.

53.   On June 5, 2020, Plaintiff Hughes emailed Ms. Costello to follow up on her return date from

      maternity leave and that she was ready and willing to work.

54.   On June 11, 2020, Ms. Costello responded to the Plaintiffs email stating “I will contact you

      when we you can resume work. As you know, the firm has made significate reductions to our

      staff and continues to reduce. Hopefully, work will pick up in the next few months and we

      contact you to discuss your return.”

55.   Upon information and believe, Defendants had not made “significant reductions to [their]

      staff” at that time and had in fact received a large PPP loan to continue to employ its staff. At

      that time, upon information and belief, the sole reason that Plaintiff Hughes was not permitted

      to return to work was because she had been out of work on maternity leave at the start of the

      pandemic.

56.   On July 10, 2020, Plaintiff Hughes spoke to the office manager, Jenna. They discussed how


                                                 8
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 9 of 17




      at least thirty-five people continued to work on weekdays and weekends, the office had yet to

      move because of problems with the new building, and the new office would not be ready until

      at least September.

57.   Plaintiff called Ms. Costello on the following dates and left a messages without receiving a

      response: 7/16/2020 at 11:34 a.m., 7/21/2020 at 11:40 a.m., and 8/13/2020 at 2:36 p.m.

58.   On August 17, 2020, Plaintiff Hughes called Defendant Beers at 10:18 a.m and left a message.

59.   On August 18, 2020, Defendant Beers returned her call, informing her that the world caused

      a bit of havoc for the office, times are very uncertain and they had to cut back staff, many

      projects were on hold, and the company could not afford to have any more staff. Plaintiff

      Hughes suggested to Defendant Beers that she would even be willing to work part-time.

      Defendant Beers said that he would discuss this with Ms. Costello.

60.   At the same time, many less senior male employees and employees who had not taken

      pregnancy leave continued to work full time. Upon information and belief, had Plaintiff

      Hughes not taken pregnancy leave she would have continued working throughout this period.

61.   On August 18, 2020, Ms. Costello called Plaintiff Hughes to discuss her return from maternity

      leave and possibly working part-time. During this conversation, Ms. Costello even discussed

      moving Plaintiff Hughes into a Design Director role upon her return. Ms. Costello informed

      Plaintiff Hughes that she was trying to “safe-guard” her position with the company because

      the Defendants want her at the firm but had no work to give her at that time.

62.   Ms. Costello explained further that the PPP Loan did not exist and continued to reassure the

      Plaintiff that she would get her job back.

63.   Upon information and belief, Defendants received a multi-million dollar PPP loan and

      certified that they were retaining fifty-eight jobs with the funds.

64.   On October 8, 2020, Plaintiff Hughes emailed Ms. Costello to follow up regarding her return


                                                   9
       Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 10 of 17




      date from maternity leave and to congratulate the Defendants on the new office. On the same

      day, Ms. Costello replied to the Plaintiffs email stating “The new space is looking good and

      we still have a bunch of work to complete with the contractor, but, we hope to be in by the

      end of October/early November. As I learn more, I will keep you posted, as of now we are

      continuing to work remotely.”

65.   On October 14, 2020, Plaintiff Hughes emailed both Defendant Beers and Ms. Costello, “I

      cannot continue to remain on leave any longer. I have been requesting to return from my

      FMLA protected medical leave since April 16. I have also been available to work remotely

      since April 16. Please provide me a date I can return. I am amenable to a temporary part-time

      reduction of hours.”

66.   This email constituted a complaint about the ongoing illegal actions by Defendants in refusing

      to return her to work following her FMLA leave and discriminatory treatment following her

      pregnancy leave.

67.   The very next day after Plaintiff Hughes complained about her not being returned to work

      due, Defendants determined to terminate her employment, drafting a termination letter and

      preparing to send it.

68.   On October 20, 2020, Ms. Costello responded to the Plaintiffs email stating “Thank you for

      your note and Jeff and I will reach out shortly.”

69.   On October 25, 2020, Ms. Costello terminated Plaintiff Hughes via email. The email stated

      “In an effort to improve the ongoing financial stability of Jeffrey Beers International, it has

      become necessary for JBI to scale back or eliminate certain positions at the firm.

      Unfortunately, effective today your position at JBI is included in these overall staff

      reductions.”

70.   On October 25, 2020, Plaintiff Hughes received a letter of termination.


                                                10
       Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 11 of 17




71.   While several other employees were terminated on the same day, all had less experience, had

      been with the firm less time, and none had the NCIDQ certification. Defendants were

      attempting to put Plaintiff Hughes into a group of terminations to hide their illegal motivation.

72.   On October 25, 2020, Plaintiff Hughes emailed the Defendants requesting her personal

      belongings be mailed to her. On the same day, Ms. Costello replied to the Plaintiff’s email

      reassuring her that her belongings and work samples will be mailed to her.

73.   Plaintiff Hughes was terminated due to her gender, pregnancy and/or in retaliation for her

      requesting and taking maternity leave.

74.   Further, she was terminated immediately after complaining about not being returned to work

      due to her pregnancy. The termination was retaliatory for that complaint.

75.   Defendants were aware that Plaintiff Hughes was pregnant and she had already requested time

      off due to the pregnancy which was protected under Title VII (pregnancy), the FMLA, the

      NYCHRL, and the NYSHRL. The termination was due to her pregnancy and motivated by

      discriminatory animus against pregnant employees.

76.   Defendants discriminated against Plaintiff Hughes due to her pregnancy and/or the perception

      that she had a pregnancy related disability.

77.   Defendants were aware that their actions violated the law.

78.   As a result of the acts and conduct complained of herein, Plaintiff Hughes has suffered a loss

      of income, bonus, benefits, and other compensation which such employment entails, and

      Plaintiff has also suffered future pecuniary losses, emotional pain, suffering, inconvenience,

      loss of enjoyment of life, and other non-pecuniary losses.

79.   As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law, Plaintiff demands Liquidated and Punitive Damages.




                                                 11
       Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 12 of 17




                             AS A FIRST CAUSE OF ACTION
                        FOR DISCRIMINATION UNDER TITLE VII
                          (Solely against the Corporate Defendant)

80.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

81.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

      Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., for relief based upon the unlawful

      employment practices of the above-named Defendant.

82.   Plaintiff complains of Defendant’s violation of Title VII’s prohibition against

      discrimination in employment based, in whole or in part, upon an employee’s pregnancy

      and gender.

83.   Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

      seq. by discriminating against Plaintiff because of her pregnancy and gender.


                            AS A SECOND CAUSE OF ACTION
                         FOR RETALIATION UNDER TITLE VII
                          (Solely against the Corporate Defendant)

84.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

85.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

      it shall be unlawful employment practice for an employer:

      “(1) to . . . discriminate against any of his employees . . . because [s]he has opposed any
      practice made an unlawful employment practice by this subchapter.”

86.   Defendant engaged in unlawful employment practice prohibited by 42 U.S.C. §2000e et

      seq. by retaliating against Plaintiff with respect to the terms, conditions or privileges of

      employment due to her requests for pregnancy related accommodations and opposition to

      the unlawful employment practices of Defendant.


                                              12
           Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 13 of 17




                         AS AN THIRD CAUSE OF ACTION
                   RETALIATION & INTERFERENCE UNDER THE
               FAMILY AND MEDICAL LEAVE ACT - 29 U.S.C. § 2601 et. seq.
                              (Against All Defendants)

87.      Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

         this complaint.

88.      § 2615 of the Act states as follows:

      a. Interference with rights

                 (1) Exercise of rights
                           It shall be unlawful for any employer to interfere with, restrain, or deny
                           the exercise of or the attempt to exercise, any right provided under this
                           subchapter.
                 (2) Discrimination
                           It shall be unlawful for any employer to discharge or in any other manner
                           discriminate against any individual for opposing any practice made
                           unlawful by this subchapter.
89.      Defendant interfered with Plaintiff’s rights under the above section and discriminated

         against Plaintiff and discharged Plaintiff from her employment for exercising her rights

         thereunder.


90.      Defendant failed to return Plaintiff to work following the exercising of her rights under the

         FMLA.


91.      Defendant further discriminated against Plaintiff by terminating her employment for

         complaining of and opposing their unlawful practices.

                AS A FOURTH CAUSE OF ACTION FOR DISCRIMINATION
                 UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                              (Against all Defendants)

92.      Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

         this complaint.

                                                    13
       Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 14 of 17




93.   The Administrative Code of City of New York §8-107(1) provides that “It shall be an

      unlawful discriminatory practice: (a) For an employer or an employee or agent thereof,

      because of the actual or perceived age, race, creed, color, national origin, gender,

      disability, marital status, sexual orientation or alienage or citizenship status of any person,

      to refuse to hire or employ or to bar or to discharge from employment such person or to

      discriminate against such person in compensation or in terms, conditions or privileges of

      employment.”

94.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code Title 8, §8-107(1)(a) by discriminating against Plaintiff because of

      her pregnancy, gender and/or pregnancy accommodation.

             AS A FIFTH CAUSE OF ACTION FOR DISCRIMINATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                           (Against all Defendants)

95.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.

96.   The New York City Administrative Code §8-107(7) provides that it shall be unlawful

      discriminatory practice: “For an employer . . . to discriminate against any person because

      such person has opposed any practices forbidden under this chapter. . .”

97.   Defendants engaged in an unlawful discriminatory practice in violation of New York City

      Administrative Code §8-107(7) by discriminating against Plaintiff because of Plaintiff’s

      requested pregnancy and pregnancy accommodation.

             AS A SIXTH CAUSE OF ACTION FOR DISCRIMINATION
             UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                           (Against all Defendants)

98.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this complaint.


                                                14
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 15 of 17




99.    The New York City Administrative Code §8-107(19) states that it shall be an unlawful

       discriminatory practice for any person to coerce, intimidate, threaten or interfere with, or

       attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

       enjoyment of, or on account of his or her having aided or encouraged any other person in

       the exercise or enjoyment of, any right granted or protected pursuant to this section.

100.   Defendants violated the section cited herein as set forth.

                         AS A SEVENTH CAUSE OF ACTION
                      FOR DISCRIMINATION UNDER STATE LAW
                               (Against all Defendants)

101.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

102.   Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: (a)

       For an employer or licensing agency, because of the age, race, creed, color, national origin,

       sex, or disability, or marital status of any individual, to refuse to hire or employ or to bar

       or to discharge from employment such individual or to discriminate against such individual

       in compensation or in terms, conditions or privileges of employment.”

103.   Defendants engaged in an unlawful discriminatory practice by discriminating against

       Plaintiff because of her pregnancy, gender, and pregnancy accommodation.

                          AS A EIGHTH CAUSE OF ACTION
                      FOR DISCRIMINATION UNDER STATE LAW
                                (Against all Defendants)

104.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

       this complaint.

105.   New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

       practice: “For any person engaged in any activity to which this section applies to retaliate

       or discriminate against any person because he has opposed any practices forbidden under


                                                15
         Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 16 of 17




       this article.”

106.   Defendants engaged in an unlawful discriminatory practice by discriminating against

       Plaintiff because she requested pregnancy accommodation and opposed Defendants’

       illegal practices.

                                            JURY DEMAND

107.   Plaintiff demands a trial by jury.

WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A. Declaring that the Defendants engaged in unlawful employment practices prohibited by Title

   VII, the FMLA, the NYCHRL and the NYSHRL by discriminating against and retaliating

   against Plaintiff on the basis of her disability, pregnancy, request for leave, and/or pregnancy

   accommodation;

B. Declaring that Defendants’ policies and procedures violate Title VII, the FMLA, the NYCHRL

   and the NYSHRL;

C. Awarding damages to the Plaintiff for all lost wages and benefits resulting from Defendants’

   unlawful termination and to otherwise make her whole for any losses suffered as a result of

   such unlawful employment practice;

D. Awarding Plaintiff compensatory damages for mental, emotional and physical injury, distress,

   pain and suffering and injury to her reputation in an amount to be proven;

E. Reinstating Plaintiff to her position with all lost pay, seniority, benefits, and other remuneration

   which she would have received had she not been illegally terminated;

F. Awarding Plaintiff punitive and liquidated damages;

G. Awarding Plaintiff attorney's fees, costs, pre-judgment interest, post-judgment interest, and

   expenses incurred in the prosecution of the action; and,




                                                  16
        Case 1:21-cv-02974-LGS Document 1 Filed 04/07/21 Page 17 of 17




H. Awarding Plaintiff such other and further relief as the Court may deem equitable, just and

   proper to remedy the Defendants’ unlawful employment practices.



Dated: Astoria, New York
       April 7, 2021
                                                                /s/Jesse C. Rose
                                                         Jesse C. Rose
                                                         The Rose Law Group PLLC
                                                         3272 Steinway Street
                                                         Suite 503
                                                         Astoria, New York 11103
                                                         (718)989-1864
                                                         Jrose@theroselawgroup.com




                                             17
